

Exhibit 10.62


LICENSE AGREEMENT


This LICENSE AGREEMENT (this “Agreement”) is entered into as of July 1, 2011
(the “Effective Date”) by and between Nephros, Inc., a Delaware corporation with
its principal office at 41 Grand Ave, River Edge, NJ 07661, represented by its
acting CEO Paul Mieyal (“Nephros”), and Bellco S.r.l., with registered office in
Mirandola (MO), via Camurana 1, registered with the Companies' Register of
Modena under number 06157780963, represented by its CEO Ing. Stefano Rimondi
(“Bellco”), and sometimes herein referred to individually as a “Party” and
collectively, as the “Parties”.


RECITALS


1.            Nephros possesses patented mid-dilution technology for
hemodialysis. Nephros has obtained a CE Mark for its proprietary Mid Dilution
hemodialyzers (the “Product”) and currently manufactures, markets and sells the
Product in Europe under its own name, label and CE mark through one or more
manufacturing and/or distribution relationships; and


2.            Bellco manufactures, markets and sells medical devices and
equipment for extracorporeal treatments, is presently the exclusive distributor
of the Product in certain European countries and wishes to manufacture, market,
and sell the Product under its own name, label and CE mark and Nephros wishes to
grant such rights to Bellco, pursuant to the terms and subject to the conditions
set forth in this Agreement.


NOW, THEREFORE, in consideration of the foregoing and of the mutual
representations, warranties and covenants contained herein, the Parties agree as
follows:


1.           Definitions


1.1           “Affiliate” of a Party hereto means any entity which controls, is
controlled by or is under common control with, such Party. For purposes of this
definition, a Party shall be deemed to control another entity if it owns or
controls, directly or indirectly, at least fifty percent (50%) of the voting
equity of another entity (or other comparable ownership interest for an entity
other than a corporation) or if it has management control of the other entity.
Any reference in this Agreement to a Party shall include the Affiliates of that
Party (unless the context requires otherwise).
 
1.2           “Agents” shall mean any officer, director, employee, agent,
subcontractor, or other authorized representative of a Party or Person.
 
1.3           “Applicable Law” shall mean: (a) all laws, statutes,
constitutions, treaties, rules, regulations, ordinances, codes, guidance, and
common law; and (b) all judicial, executive, legislative, administrative or
military orders, directives, decrees, injunctions, judgments, Permits,
agreements, and other legal requirements, in each case, of, with, or adopted or
imposed by any Governmental Authority, now or hereafter in effect and, in each
case, as amended from time to time, including, without limitation, any of the
foregoing that relate to or govern (i) the manufacture, quality, marketing,
sale, promotion, storage handling, distribution or disposal of the Product and
(ii) health, safety, industrial hygiene, or sanitation.
 
1.4           “Authorized Territory” means the territories set forth on Exhibit
1.
 
1.5           “Averaged 6 Month Rate” shall have the meaning ascribed to such
term in Section 4.4.
 
1.6           “Change of Control” shall mean, with respect to a Party, any event
in which: (a) any Person or group (as such term is defined in the Securities
Exchange Act of 1934, as amended) acquires beneficial ownership of securities of
such Party representing more than fifty percent (50%) of the voting power of the
then outstanding securities of such Party with respect to the election of
directors of such Party; (b) a Party enters into a merger, consolidation, or
similar transaction with any Person in which such Party is not the surviving
entity in such transaction; or (c) a Party enters into a transaction to sell to
any Person, in one or more related transactions, assets (i) representing all or
substantially all of such Party’s assets, (ii) representing all or substantially
all of such Party’s dialysis assets, or (ii) solely with respect to Nephros, all
or substantially all of its assets relating to the Product; provided, however,
that with respect to Nephros, no transaction with Lambda Investors LLC or any
Affiliate thereof shall constitute a Change of Control.

 
 

--------------------------------------------------------------------------------

 
 
1.7           “Claim” shall mean any claim, suit, action, cause of action,
proceeding, investigation, dispute, demand, order, directive, obligation, loss,
injury, liability, damage, deficiency, assessment, fine, penalty, forfeiture,
judgment, lien, diminution of value, notice of violation or non-compliance,
cost, and expense, including, without limitation, attorneys’ fees and expenses
incurred to enforce this Agreement, cost of defense, and cost of settlement.
 
1.8           “Confidential Information” shall have the meaning ascribed to such
term in Section 8.1.
 
1.9           “Direct Claim” shall have the meaning ascribed to such term in
Section 9.5.
 
1.10         “Disclosing Party” shall have the meaning ascribed to such term in
Section 8.1.
 
1.11         “Governmental Authority” shall mean any national, state,
commonwealth, provincial, local or foreign governmental authority, entity, body,
branch, agency, department, bureau, board, commission, officer, official, court,
adjudicator, tribunal, or other entity, including any Agent, division or
subdivision thereof in the Authorized Territory exercising executive,
legislative, judicial, regulatory or administrative authority over the
manufacture, quality, marketing, sale, promotion, storage, handling, testing,
labeling, packaging, distribution, supply or disposal of medical device
products, including, without limitation, any and all state, commonwealth,
provincial, local and foreign equivalents.
 
1.12         “Improvements” shall mean, whether or not protected or protectable,
and whether or not Confidential Information, all enhancements, technical
modifications, inventions, improvements, technology, data, works, designs,
discoveries, tool drawings, manufacturing processes and revisions to Product
specifications that are conceived, reduced to practice, created, written,
designed, developed, authored, or made by Bellco, its Affiliates or Agents, or
any Person on behalf of Bellco, alone or in combination with others, in, as a
result of or during the course of this Agreement relating to the Product, or
derived from Bellco’s practice of the Licensed Patents or receipt of Nephros’
Confidential Information.
 
1.13         “Indemnitee” shall have the meaning ascribed to such term in
Section 9.3.1.
 
1.14         “Indemnitor” shall have the meaning ascribed to such term in
Section 9.3.1.
 
1.15         “Installment Payments” shall have the meaning ascribed to such term
in Section 4.1.
 
1.16         “Licensed Patents” means the issued patents more particularly
described on Exhibit 2.
 
1.17         “Permit” shall mean any application  permit, authorization,
license, approval, registration, franchise, certificate, permission, exemption,
consent, variance, or equivalent decision or document of, from, or required or
issued by any Governmental Authority or under any Applicable Law, as amended or
supplemented from time to time.
 
1.18         “Person” shall mean and include, without limitation: (a) any
corporation, partnership, limited liability company, joint venture, joint stock
company, association, trust, business trust, estate, unincorporated
organization, or other business entity recognized under Applicable Law, other
than the Nephros or Bellco; (b) any Governmental Authority; or (c) any
individual.
 
1.19         “Product” has the meaning ascribed to such term in the Recitals.
 
1.20         “Quarterly Reports” shall have the meaning ascribed to such term in
Section 4.2.
 
1.21         “Receiving Party” shall have the meaning ascribed to such term in
Section 8.1.
 
1.22         “Royalty Term” shall have the meaning ascribed to such term in
Section 4.2.

 
-2-

--------------------------------------------------------------------------------

 
 
1.23         “Term” shall have the meaning ascribed to such term in Section
11.1.
 
1.24         “Third Party” means any Person other than Nephros and Bellco and
their respective Affiliates.
 
1.25         “Third Party Claim” shall have the meaning ascribed to such term in
Section 9.3.1.
 
1.26         “Unit” means a single finished instance of the Product.
 
2.           License.


2.1.          License.  Subject to the terms and conditions of this Agreement,
Nephros hereby grants to Bellco and Bellco accepts an exclusive (except as
indicated on Exhibit 1), royalty-bearing, non-transferable, non-sublicensable
license under the Licensed Patents to manufacture or cause to be manufactured,
promote, market and sell the Product under its own name, label and CE mark in
the Authorized Territory during the Term under the terms and conditions set
forth in this Agreement.


2.2.          Reservation of Rights.  Nephros retains all rights in and to the
Licensed Patents not specifically granted to Bellco in Section 2.1.


3.           Other Rights and Obligations of the Parties


3.1           Manufacture of Product.  Nephros authorizes Bellco to produce the
Product at the following premises: Medica S.p.A. - Via Degli Artigiani, 7 -
41036 Medolla (MO). In the event that Medica S.p.A is no longer able to meet the
contractual conditions existing with Nephros on the Effective Date, Bellco will
be entitled to qualify and cause a different supplier to manufacture the
Product, subject to the prior written approval of Nephros, which approval may
not be unreasonably withheld.


3.2           Potential Expansion of Authorized Territory.


3.2.1        Bellco is entitled to extend the Authorized Territory to include
additional European countries where Nephros does not then sell the Product upon
reasonable advance written notice to Nephros.  Any such expansion shall be on a
non-exclusive basis.  Bellco may request that the Authorized Territory be
expanded to additional non-European countries, each such request subject to the
prior written approval of Nephros.


 3.2.2         If requested in writing by Nephros, Bellco shall sell and supply
the Product to Nephros distributors that will be communicated by Nephros.  In
the event that a Bellco exclusive distributor is already present in the market
required by Nephros, Bellco shall supply the Nephros distributor with Nephros CE
labeled product unless otherwise agreed in writing by the Parties and Bellco
shall maintain price and sale conditions agreed upon by Nephros and its
distributors unchanged.


3.3           Diligent Efforts.  Bellco shall: (a) exercise diligent efforts to
promote, market and establish and/or increase the sales of the Product in the
Authorized Territory to customers in both the private and institutional sectors;
(b) schedule periodic discussions, or as Nephros may request, between Nephros’
representatives and Bellco’s personnel in order to facilitate the dissemination
of information about the Product and any promotional and marketing programs
related to the Product; (c) inform each its customers in a timely manner of such
programs; and (d) prominently display and actively promote the Products at any
tradeshows and other trade meetings which Bellco attends when consistent with
the clinical application of the Products.  Bellco shall further, employ and
maintain at all times, at its cost and expense, professional service
representatives in sufficient number for the full promotion, marketing and sale
of the Product in the Authorized Territory.  Any and all such professional
service representatives shall be deemed Agents of Bellco and not those of
Nephros, and Bellco shall train such professional service representatives and
direct their activities to ensure that all sales targets are achieved.


3.4           Minimum Sales Targets.  During the Royalty Term (defined in
Section 4.2) Bellco shall comply with the following quarterly sales targets.

 
-3-

--------------------------------------------------------------------------------

 


Year
 
Quarter
 
Minimum Units
2015
 
First
 
15,000
   
Second
 
15,000
   
Third
 
15,000
   
Fourth
 
15,000
2016
 
First
 
15,000
   
Second
 
15,000
   
Third
 
15,000
   
Fourth
 
15,000



The failure of Bellco to meet the stated minimum sales targets in any given
quarter will, at the discretion of Nephros, result in conversion of the license
granted in Section 2.1 to non-exclusive status.  Conversion of the license to
non-exclusive status shall not alter the royalty rates to be paid by Bellco
under Section 4.2, nor prejudice or otherwise serve to waive any other rights of
Nephros under this Agreement.


3.5           Information Sharing.  Bellco shall provide Nephros with marketing
materials, clinical trial data, other information relating to clinical use of
the Product, quality control, approvals, recalls, adverse events and any other
information developed or received by Bellco concerning the Product promptly upon
such information being developed or becoming available to Bellco and in any
event upon the request of Nephros. Nephros shall have a non-exclusive, royalty
free, irrevocable, transferable, sublicensable right to use such information for
its business purposes.
 
4.           Payments and Reports.
 
4.1           Installment Payments.  Not in limitation of the royalty set forth
in Section 4.2, as consideration for the license and other rights granted to
Bellco under this Agreement, €1,850,000 will be due from Bellco to Nephros in
installments as follows:
 
Date
 
Payment
 
Effective Date
  € 500,000  
January 15, 2012
  € 750,000  
January 15, 2013
  € 600,000  
Total
  € 1,850,000  

  
The above referenced payments (the “Installment Payments”) represent Bellco’s
sole financial obligation to Nephros for the time period covering the Effective
Date through December 31, 2014.  It is intended that any additional revenue
resulting from higher than projected sales volumes during this time period and
any cost savings related to any expense reductions Bellco is able to achieve
with respect to the supply of components for or manufacture of the Product
during the above referenced period time periods shall be retained by Bellco with
no additional payment due to Nephros.


4.2           Royalties.  As further consideration for the license and other
rights granted to Bellco under this Agreement, for the period beginning on
January 1, 2015 through and including December 31, 2016 (the “Royalty Term”), in
addition to any payments set forth in this Section 4, Bellco shall pay to
Nephros a royalty payment based upon the number of Units of Product sold or
transferred in the Authorized Territory as follows:
 
Number of Units
 
Product Royalty
 
1-103,000
  € 4.50  
Greater than 103,000
  € 4.00  

 
4.3           Royalty Reports and Payments.  During the Royalty Term, Bellco
shall make quarterly royalty payment reports (“Quarterly Royalty Reports”) to
Nephros on or before the sixtieth (60th) day following the end of the preceding
calendar quarter.  Each Quarterly Royalty Report shall cover the most recently
completed calendar quarter and shall show (a) Units of Product sold or
transferred and (b) the royalties, in Euros, payable with respect to such
sales.  Each Quarterly Royalty Report shall be accompanied by the payment shown
as due on such Quarterly Royalty Report.

 
-4-

--------------------------------------------------------------------------------

 
 
4.4           Adjustment of Payments for Currency Exchange Fluctuations.  The
Installment Payments and Product royalty rates set forth in Section 4.1 and
Section 4.2, respectively, are based, in part, upon the closing Euro/U.S. Dollar
exchange rate of [ tbd ], as published in the Financial Times on July 1,
2011.  With the exception of the initial payment on July 1, 2011, on the
business day preceding each payment due date, the Parties shall calculate the
average of the closing Euro/U.S. Dollar exchange rate as published in the
Financial Times as of the tenth (10th) and last business day of each month for
the six (6) months immediately preceding the payment due date (the “Averaged 6
Month Rate”).  As determined for each payment individually, if the Averaged 6
Month Rate and the Euro/U.S. Dollar exchange rate of July 1, 2011 differ (+/-)
by 5% or more, then the amount of such payment due to Nephros shall be increased
or decreased by 50% of such difference.  By way of example, if the determined
difference is 4%, no adjustment shall be made; if the determined difference is
6%, the payment shall be adjusted by 3%.


4.5           Manner of Payment.  All sums due under this Agreement shall be
payable in Euros by bank wire in immediately available funds to such bank
account(s) as Nephros shall designate.  Bellco shall notify Nephros as to the
date and amount of any such wire transfer to Nephros at least two (2) business
days prior to such transfer.  All overdue amounts due to Nephros hereunder shall
bear interest per month at the EURIBOR 360 Day rate + 700 basis points
(calculated as a monthly equivalent rate) as published in the Financial Times as
of the first business day of the month in which the overdue payment is due.
 
4.6           Taxes and Withholding.  All payments under this Agreement will be
made without any deduction or withholding for or on account of any tax, duties,
levies, or other charges unless such deduction or withholding is required by
Applicable Law or regulations to be assessed against Nephros.  If Bellco is so
required to deduct or withhold, Bellco will: (a) notify Nephros of such
requirement in writing; (b) pay to the relevant authorities the full amount
required to be deducted or withheld promptly upon the earlier of determining
that such deduction or withholding is required or receiving notice that such
amount has been assessed against Nephros; and (c) forward to Nephros an official
receipt (or certified copy) or other documentation reasonably acceptable to
Nephros evidencing such payment to such authorities.
 
4.7           Record Keeping; Audits.  Bellco shall keep books and accounts of
record in connection with sales of the Product in sufficient detail to permit
accurate determination of all figures necessary for verification of royalties to
be paid hereunder.  Bellco shall maintain such records for a period of at least
five (5) years after the end of the calendar quarter in which they were
generated; provided, however, that if any records are in dispute and Bellco has
received written notice from Nephros of the records which are in dispute, Bellco
shall keep such records until the later of one (1) year or until such dispute is
resolved.  Upon reasonable notice to Bellco, Nephros shall have the right to
examine Bellco’s records to determine the correctness of the amount of royalties
paid to Nephros under the terms of this Agreement.
 
4.8           Underpayments.  If an audit conducted by Nephros pursuant to
Section 4.6 reveals that additional royalties were due to Nephros under this
Agreement, Bellco shall pay to Nephros the additional royalties within thirty
(30) days of the date Bellco receives written notice of such underpayment,
together with interest thereon in accordance with Section 4.4 from the date such
payment was originally due.
 
5.           Representations and Warranties.
 
5.1           Representations of Nephros.  Nephros hereby represents and
warrants to Bellco that, as of the Effective Date, the following statements are
and shall be true and correct in all material respects:
 
5.1.1           Organization and Good Standing.  Nephros: (a) is a corporation
duly organized, validly existing, and in good standing under the laws of the
State of Delaware; (b) has the corporate power and authority to conduct the
business in which it presently is engaged, to enter into this Agreement, and to
perform its obligations hereunder; and (c) is qualified to do business in, and
is in good standing in, each jurisdiction where the nature of its business in
such jurisdiction requires it to be so qualified.

 
-5-

--------------------------------------------------------------------------------

 
 
5.1.2           Authorization and Binding Effect.  All corporate action on the
part of Nephros and its officers and directors necessary for the authorization,
execution, and delivery of this Agreement and for the performance of all of
Nephros’ obligations hereunder has been taken, and this Agreement, when executed
and delivered, shall constitute a valid and legally binding obligation of
Nephros enforceable against Nephros in accordance with the terms of this
Agreement, except as enforceability may be limited by bankruptcy, insolvency,
and other laws affecting creditors’ rights generally or by general equitable
principles.
 
5.1.3           Execution, Delivery and Performance.  The execution, delivery,
and performance by Nephros of this Agreement do not: (a) violate or breach the
certificate of incorporation, articles of association, bylaws, or other
constituent documents of Nephros; (b) violate or conflict with any Applicable
Law; (c) violate, breach, cause a default under, or otherwise give rise to a
right of termination, cancellation, or acceleration with respect to (presently,
with the giving of notice or the passage of time), any agreement, contract, or
instrument to which Nephros is a party or by which any of its assets are bound;
or (d) result in creation or imposition of any lien, pledge, mortgage, claim,
charge, or encumbrance upon any assets of Nephros.
 
5.1.4           Governmental and Other Consents.  No consent, authorization,
license, Permit, registration or approval of, or exemption or other action by,
any Person is required in connection with Nephros’ execution and delivery of
this Agreement or with the performance by Nephros of its obligations hereunder
that has not been obtained.
 
5.1.5           No Litigation.  To Nephros’ knowledge, no Third Party has filed,
or threatened in writing to file any claim, lawsuit, charge, complaint or other
action alleging infringement of any Licensed Patent in the Authorized Territory.
 
5.1.6.          Existence and validity of Licensed Patents.  The Licensed
Patents are valid and effective in the Authorized Territory.


5.2                 Representations of Bellco.  Bellco hereby represents and
warrants to Nephros that, as of the Effective Date, the following statements are
and shall be true and correct in all material respects:
 
5.2.1           Organization and Good Standing.  Bellco: (a) is a corporation
duly organized, validly existing, and in good standing under the laws of Italy;
(b) has the corporate power and authority to conduct the business in which it
presently is engaged, to enter into this Agreement, and to perform its
obligations hereunder; and (c) is qualified to do business in, and is in good
standing in, each jurisdiction where the nature of its business in such
jurisdiction requires it to be so qualified.
 
5.2.2           Authorization and Binding Effect.  All corporate action on the
part of Bellco and its officers and directors necessary for the authorization,
execution, and delivery of this Agreement and for the performance of all of
Bellco’s obligations hereunder has been taken, and this Agreement, when executed
and delivered, shall constitute a valid and legally binding obligation of Bellco
enforceable against Bellco in accordance with the terms of this Agreement,
except as enforceability may be limited by bankruptcy, insolvency, and other
laws affecting creditors’ rights generally or by general equitable principles.
 
5.2.3           Execution, Delivery and Performance.  The execution, delivery,
and performance by Bellco of this Agreement do not: (a) violate or breach the
certificate of incorporation, articles of association, bylaws, or other
constituent documents of Bellco; (b) violate or conflict with any Applicable
Law; (c) violate, breach, cause a default under, or otherwise give rise to a
right of termination, cancellation, or acceleration with respect to (presently,
with the giving of notice or the passage of time), any agreement, contract, or
instrument to which Bellco is a party or by which any of its assets are bound;
or (d) result in creation or imposition of any lien, pledge, mortgage, claim,
charge, or encumbrance upon any assets of Bellco.
 
5.2.4           Governmental and Other Consents.  No consent, authorization,
license, Permit, registration or approval of, or exemption or other action by,
any Person is required in connection with Bellco’s execution and delivery of
this Agreement or with the performance by Bellco of its obligations hereunder
that has not been obtained.

 
-6-

--------------------------------------------------------------------------------

 
 
5.2.5           Inconsistent Obligations.  Bellco has, as of the Effective Date,
no obligation or commitment, and will not, during the Term, assume or undertake
any obligation or commitment, that is inconsistent with its obligations under,
or the terms and conditions of, this Agreement.


6.     Change in Control
 
6.1          Right of First Offer. In the event that Nephros shall pursue a
Change in Control transaction, Nephros will provide Bellco with written notice
and provide Bellco with the right to make a first offer to Nephros with respect
to the contemplated transaction for a period of thirty (30) calendar days.  Any
such notice by Nephros and any response to Bellco will be subject to a
confidentiality agreement to be executed by Nephros and Bellco.  If Bellco’s
offer is acceptable to Nephros, Bellco and Nephros will seek to negotiate a
mutually agreeable definitive written agreement relating to the contemplated
transaction acceptable to each of Bellco and Nephros in its sole and absolute
discretion.  In all circumstances: (a) Bellco shall have the right in its sole
and absolute discretion to make or not make an offer to Nephros and, if it makes
an offer, to establish the terms and conditions or such offer; and (b) Nephros
shall have the right in its sole and absolute discretion to accept or reject an
offer from Bellco or to pursue a transaction with another party on such terms
and conditions as it shall determine in its sole and absolute discretion.
 
6.2          Assumption of Obligations in Connection with a Change in
Control.  The Party pursuing a Change in Control transaction shall require the
acquirer to expressly assume such Party’s obligations under this Agreement in
writing, except where the transfer of Change of Control is effected by operation
of law.


7.     Ownership of Confidential Information, Licensed to Improvements;
Maintenance of Licensed Patents; Protection of Licensed Patents.
 
7.1          Ownership.
 
7.1.1                   The Nephros’ Confidential Information and the Licensed
Patents shall, at all times be and remain the property of Nephros, its
Affiliates and/or licensors, which shall retain the sole and exclusive title
and/or rights thereto.  Bellco shall have no right to use the Nephros’
Confidential Information or the Licensed Patents except as expressly set forth
in this Agreement.
 
7.1.2                   Bellco hereby assigns, shall confirm such assignment and
re-assign (at Nephros’ request), and shall cause its Affiliates and Agents and
any Person acting on behalf of Bellco to assign, to Nephros or its designee any
and all of its and their right, title, and interest to and in, howsoever
arising, all Improvements, including, without limitation, all patents and
applications therefore.  Bellco hereby appoints and shall cause its Affiliates
and Agents and any Person acting on behalf of Bellco to appoint, any officer of
Nephros as its or their duly authorized Agent to execute, file, prosecute, and
protect any and all such Improvements before any Governmental Authority at
Nephros’ cost and expense, but otherwise without fee, royalty, or payment by
Nephros to Bellco or such Affiliates, Agents, or Persons.  Notwithstanding the
foregoing, no rights are given to Nephros under this Section 7.1.2 in any
inventions conceived and evidenced in any patent or patent application that
Bellco may own as of the Effective Date.  Bellco shall disclose any such
Improvements promptly upon their creation.
 
7.2          License to Improvements.  Nephros hereby grants to Bellco a
non-exclusive, royalty free, non-transferable, non-sublicensable license under
the Improvements during the Term solely in furtherance of the license grant set
forth in Section 2.1.
 
7.3          Maintenance of Licensed Patents.  Nephros shall have the sole right
to maintain the Licensed Patents, and pay whatever expenses are required in
Nephros’ sole discretion for such maintenance. Notwithstanding the foregoing, in
the event Nephros does not intend to pay the required maintenance fees for a
Licensed Patent in the Authorized Territory, Bellco shall be promptly be
informed and Bellco may elect at its sole discretion to pay the maintenance fees
for such Licensed Patent, and be entitled to reimbursement for its expense as a
credit against royalties upon an agreed upon recovery schedule.  In case of
lapse of a Licensed Patent in any given Authorized Territory, Bellco will not
pay the royalties relating to the impacted jurisdiction from and after the
effective date of lapse through the effective date of any reinstatement.

 
-7-

--------------------------------------------------------------------------------

 
 
7.4          Protection of the Licensed Patents.


7.4.1         In case of an infringement of the Licensed Patents in the
Authorized Territory by a third party unaffiliated with Bellco, Nephros shall
decide whether to act or not in order to protect them in its sole discretion.
Nephros shall sustain the connected expenses and may cease the enforcement
action in it sole discretion.. Without prejudice to Section 7.4.3, only Nephros
shall receive the recovery in connection with an enforcement action under this
Section 7.4.1.


7.4.2            In any case, Bellco could decide whether to support or not
Nephros in the enforcement actions at its sole cost and expense.


7.4.3            In case that Nephros decides not to act in order to protect the
Licensed Patents, Bellco, if deemed necessary and with prior written
authorization by Nephros, could act, both by means of warning as well as the
most opportune judicial actions in the face of possible infringement or
unauthorized use of the Licensed Patents. In such event, Nephros’ authorization
may not be unreasonably denied and Nephros shall reimburse to Bellco the
reasonable expenses sustained by Bellco as a credit against royalties upon a
recovery schedule to be mutually agreed upon by the parties.


8.           Confidentiality.
 
8.1           General.  Pursuant to the terms of this Agreement, each of Nephros
and Bellco (in such capacity, the “Disclosing Party”) has disclosed and will be
disclosing to the other Party, and to the officers, directors, employees, agents
and/or representatives of each (in such capacity, the “Receiving Party”) certain
secret, confidential or proprietary data, trade secrets, know-how, intellectual
property and related information, including, without limitation, operating
methods and procedures, marketing, manufacturing, distribution and sales methods
and systems, sales figures, pricing policies and price lists and other business
information (“Confidential Information”).  The Receiving Party shall make no use
of any Confidential Information of the Disclosing Party except in the exercise
of its rights and the performance of its obligations set forth in this
Agreement.  The Receiving Party: (a) shall keep and hold as confidential, and
shall cause its officers, directors, employees, agents and representatives to
keep and hold as confidential, all Confidential Information of the Disclosing
Party; and (b) shall not disclose, and shall cause its officers, directors,
employees, agents and representatives not to disclose, any Confidential
Information of the Disclosing Party.
 
8.2           Exceptions.  The above restrictions on the use and disclosure of
Confidential Information shall not apply to any information which: (a) is
already known to the Receiving Party at the time of disclosure by the Disclosing
Party, as demonstrated by competent proof (other than as a result of prior
disclosure under any agreement between the Parties with respect to
confidentiality); (b) is or becomes generally available to the public other than
through any act or omission of the Receiving Party in breach of this Agreement;
(c) is acquired by the Receiving Party from a third party who is not directly or
indirectly under an obligation of confidentiality to the Disclosing Party with
respect to same; or (d) is developed independently by the Receiving Party
without use, direct or indirect, of Confidential Information.  In addition,
nothing in this Section 8 shall be interpreted to limit the ability of either
Party to disclose its own Confidential Information to any other Person on such
terms and subject to such conditions as it deems advisable or appropriate.
 
8.3           Permitted Disclosures.  It shall not be a breach of Section 8.1 if
a Receiving Party discloses Confidential Information of a Disclosing Party: (a)
pursuant to Applicable Law, including securities laws applicable to a public
company, to any Governmental Authority; or (b) in a judicial, administrative or
arbitration proceeding to enforce such Party’s rights under this Agreement;
provided, that, the Receiving Party (i) provides the Disclosing Party with as
much advance written notice as possible of the required disclosure, (ii)
reasonably cooperates with the Disclosing Party in any attempt to prevent, limit
or seek confidential treatment for the disclosure, and (iii) discloses only the
minimum amount of Confidential Information necessary for compliance.

 
-8-

--------------------------------------------------------------------------------

 
 
8.4           Confidential Terms.  Each Party acknowledges and agrees that the
terms and conditions of this Agreement shall be considered Confidential
Information of each Party and shall be treated accordingly.  Notwithstanding the
foregoing, each Party acknowledges and agrees that the other may be required to
disclose some or all of the information included in this Agreement in order to
comply with its obligations under securities laws, and hereby consents to such
disclosure to the extent deemed advisable or appropriate by its respective
counsel (but only after consulting with the other to the extent
practicable).  The Parties may also disclose the existence of this Agreement and
terms thereof to their directors, investors, officers, employees, attorneys,
accountants and other advisers on a need to know basis provided such Persons are
under obligations of confidentiality substantially similar to this Section 8.
 
8.5           Equitable Remedies.  Each Party specifically recognizes that any
breach by it of this Section 8 may cause irreparable injury to the other Party
and that actual damages may be difficult to ascertain, and in any event, may be
inadequate.  Accordingly (and without limiting the availability of legal or
equitable, including injunctive, remedies under any other provisions of this
Agreement), each Party agrees that in the event of any such breach, the other
Party shall be entitled to seek injunctive relief and such other legal and
equitable remedies as may be available.
 
8.6           Return.  Upon the expiration or termination of this Agreement, or
at any time at Disclosing Party’s request: (a) Receiving Party shall promptly
return to Disclosing Party or destroy all materials (in written, electronic or
other form) containing or constituting Proprietary Information of Disclosing
Party, including any copies and extracts thereof; and (b) Receiving Party shall
not use such Confidential Information in any way for any purpose.
 
8.7           Evidence copy.  As an exception to the above Section 8.6, the
Receiving Party will be able to make an electronic or paper copy of the
materials returned to the Disclosing Party and deposit it with its lawyer as
evidence of the return and future verifications.
 
9.           Indemnification
 
9.1               Indemnification by Bellco.  Bellco shall, at its cost and
expense, indemnify on demand, defend, and forever hold harmless Nephros and its
Affiliates from and against any Claim arising out of or resulting from: (a) any
breach by Bellco or any of its Agents or Affiliates of any obligation,
representation, or warranty of Bellco under this Agreement; (b) any negligence,
error, or omission by Bellco or any of its Agents of Affiliates with respect to
its or their obligations under or by reason of this Agreement; (c) any violation
of Applicable Law that materially adversely impacts  Nephros; (d) any fine,
penalty, litigation cost, or other assessment of any kind, including, without
limitation, those levied by any Governmental Authority; or (e) infringement by
the Product resulting from the Improvements of a patent or trademark of any
Person, except to the extent that any such Claim shall be within the
indemnification obligations of Nephros under Section 9.2.
 
9.2               Indemnification by Nephros.  Nephros shall, at its cost and
expense, indemnify on demand, defend, and forever hold harmless Bellco and its
Affiliates from and against any Claim arising out of or resulting from: (a) any
breach by Nephros or any of its Agents of any obligation, representation, or
warranty of Nephros under this Agreement; (b) any negligence, error, or omission
by Nephros or any of its Agents with respect to its or their obligations under
this Agreement; or (c) any violation of Applicable Law that materially adversely
impacts Bellco, except to the extent that any such Claim shall be within the
indemnification obligations of Bellco under Section 9.1.
 
9.3             Procedure for Indemnification.
 
9.3.1          Notice.  In the case of a Claim made by Third Party (a “Third
Party Claim”) as to which a Party (the “Indemnitor”) may be obligated to provide
indemnification pursuant to this Agreement, such Party seeking indemnification
hereunder (“Indemnitee”) will notify the Indemnitor in writing of the Third
Party Claim (and specifying in reasonable detail the factual basis for the Third
Party Claim and to the extent known, the amount of the Third Party Claim)
reasonably promptly after becoming aware of such Third Party Claim; provided,
however, that failure to give such notification will not affect the
indemnification provided hereunder except to the extent the Indemnitor shall
have been actually materially prejudiced as a result of such failure.

 
-9-

--------------------------------------------------------------------------------

 
 
9.3.2          Defense of Claim.  If a Third Party Claim is made against an
Indemnitee, the Indemnitor will be entitled, within thirty (30) days after
receipt of written notice from the Indemnitee of the commencement or assertion
of any such Third Party Claim, to assume the defense thereof by providing
written notice to Indemnitee of its intention to assume the defense of such
Third Party Claims within said thirty (30) day period (at the expense of the
Indemnitor) with counsel selected by the Indemnitor and reasonably satisfactory
to the Indemnitee for so long as the Indemnitor is conducting a good faith and
diligent defense.  Should the Indemnitor so elect to assume the defense of a
Third Party Claim, the Indemnitor will not be liable to the Indemnitee for any
legal or other expenses subsequently incurred by the Indemnitee in connection
with the defense thereof; provided, that if under applicable standards of
professional conduct a conflict of interest exists between the Indemnitor and
the Indemnitee in respect of such claim, such Indemnitee shall have the right to
employ separate counsel to represent such Indemnitee with respect to the matters
as to which a conflict of  interest exists and in that event the reasonable fees
and expenses of such separate counsel shall be paid by such Indemnitor;
provided, further, that the Indemnitor shall only be responsible for the
reasonable fees and expenses of one separate counsel for such Indemnitee.  If
the Indemnitor assumes the defense of any Third Party Claim, the Indemnitee
shall have the right to participate in the defense thereof and to employ
counsel, at its own expense, separate from the counsel employed by the
Indemnitor.  If the Indemnitor assumes the defense of any Third Party Claim, the
Indemnitor will promptly supply to the Indemnitee copies of all correspondence
and documents relating to or in connection with such Third Party Claim and keep
the Indemnitee informed of developments relating to or in connection with such
Third Party Claim, as may be reasonably requested by the Indemnitee (including,
without limitation, providing to the Indemnitee on reasonable request updates
and summaries as to the status thereof).  If the Indemnitor chooses to defend a
Third Party Claim, all Indemnitees shall reasonably cooperate with the
Indemnitor in the defense thereof (such cooperation to be at the expense,
including reasonable legal fees and expenses, of the Indemnitor).  If the
Indemnitor does not elect to assume control by written acknowledgement of the
defense of any Third Party Claim within the thirty day period set forth above,
or if such good faith and diligent defense is not being or ceases to be
conducted by the Indemnitor, the Indemnitee shall have the right, at the expense
of the Indemnitor, after three (3) business days’ notice to the Indemnitor of
its intent to do so, to undertake the defense of the Third Party Claim for the
account of the Indemnitor (with counsel selected by the Indemnitee), and to
compromise or settle such Third Party Claim, exercising reasonable business
judgment.
 
9.3.3          Settlement of Claims.  If the Indemnitor acknowledges in writing
its obligation to indemnify the Indemnitee for a Third Party Claim, the
Indemnitee will agree to a reasonable settlement, compromise or discharge of
such Third Party Claim that the Indemnitor may recommend that by its terms
obligates the Indemnitor to pay the full amount of Liabilities (whether through
settlement or otherwise) in connection with such Third Party Claim and
unconditionally and irrevocably releases the Indemnitee completely from all
Liabilities in connection with such Third Party Claim; provided, however, that,
without the Indemnitee’s prior written consent, the Indemnitor shall not consent
to any settlement, compromise or discharge (including, without limitation, the
consent to entry of any judgment), and the Indemnitee may refuse to agree to any
such settlement, compromise or discharge, that provides for injunctive or other
nonmonetary relief affecting the Indemnitee.  If the Indemnitor acknowledges in
writing its obligation to indemnify the Indemnitee for a Third Party Claim, the
Indemnitee shall not (unless required by Law) admit any liability with respect
to, or settle, compromise or discharge, such Third Party Claim without the
Indemnitor’s prior written consent (which consent shall not be unreasonably
withheld, delayed or conditioned).
 
9.4               Assumption of Defense.  Notwithstanding anything to the
contrary contained herein, an Indemnitee shall be entitled to assume the defense
of any Third Party Claim with respect to the Indemnitee upon written notice to
the Indemnitor pursuant to this Section 9.4, in which case, the Indemnitor shall
be relieved of liability under Section 9.1 or 9.2, as applicable, solely for
such Third Party Claim.
 
9.5               Direct Claims.  Any Claim which does not involve a Third Party
Claim (a “Direct Claim”) shall be asserted by reasonably prompt written notice
(stating in reasonable detail, the basis of such claim and a reasonable estimate
of the amount thereof) given by the Indemnitee to the Indemnitor.  For a period
of sixty (60) days from and after the receipt of the written notice the Parties
shall attempt in good faith to resolve such Direct Claim.  If the parties are
unable to resolve such Direct Claim, the party seeking recourse may thereafter
institute proceedings under Section 12.13 to enforce said Direct Claim.

 
-10-

--------------------------------------------------------------------------------

 
 
10.          Limitation of Liability.  EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER OR ANY OF ITS
AFFILIATES FOR ANY CONSEQUENTIAL, INCIDENTAL, INDIRECT, SPECIAL, PUNITIVE OR
EXEMPLARY DAMAGES (INCLUDING, WITHOUT LIMITATION, LOST PROFITS, BUSINESS OR
GOODWILL) SUFFERED OR INCURRED BY SUCH OTHER PARTY OR ITS AFFILIATES IN
CONNECTION WITH A BREACH OR ALLEGED BREACH OF THIS AGREEMENT. THE FOREGOING
SENTENCE SHALL NOT APPLY IN CASES OF FRAUD OR BREACHES OF THIS AGREEMENT MADE
INTENTIONALLY IN BAD FAITH OR IN RECKLESS DISREGARD FOR THE PROVISIONS OF THIS
AGREEMENT AND SHALL NOT LIMIT THE OBLIGATIONS OF EITHER PARTY TO INDEMNIFY THE
OTHER PARTY FOR THIRD PARTY CLAIMS UNDER SECTION 9.
 
11.          Term and Termination


11.1           This Agreement shall commence on the Effective Date and shall
continue in effect through December 31, 2016 (the “Term”), or until terminated
by either Party in accordance with this Agreement.


11.2           Either Party shall have the right to terminate this Agreement at
any time for a material breach of this Agreement by the other Party, provided
that the non-breaching Party shall have first given thirty (30) days prior
written notice to the breaching Party describing such material breach and
stating the non-breaching Party’s intention to terminate this Agreement if such
material breach remains uncured, and the breaching Party thereafter fails to
cure such material breach within thirty (30) days thereafter.


11.3           This Agreement may be terminated by Nephros immediately, upon
written notice: (a) upon a Bellco’s failure to cure a monetary default under
this Agreement within thirty (30) days after written notice thereof is provided
to Bellco; (b) in the event any Permit of Bellco expires, is not approved, is
not issued, or is terminated, revoked, withdrawn or deactivated; and (c) in
respect of any calendar year commencing January 1, 2015, if aggregate royalties
payable to Nephros under Section 4.2 fall below €270,000.
 
11.4           In the event this Agreement is terminated on or before December
31, 2014 by Bellco under Section 11.2 for a failure of Nephros to comply with
Section 7.3 which causes the Licensed Patents to lapse, Nephros will reimburse
to Bellco the amount of the installments paid by Bellco under Section 4.1 as of
the effective date of termination.


11.5           If either Party becomes insolvent, makes an assignment for the
benefit of its creditors, is placed in the hands of a receiver or liquidates its
business, and such action is not cured within thirty (30) days, then, in any
such case, the other Party shall have the immediate right, in its sole
discretion, to terminate this Agreement by giving written notice to that Party.


11.6           No termination hereunder shall constitute a waiver of any rights
or causes of action that either Party may have for any acts or omissions or
breach hereunder by the other Party prior to the termination date.
 
11.7           The following provisions shall survive the expiration or
termination of this Agreement: Section 1, Section 3.4, Section 4, Section 7.1,
Section 8, Section 9, Section 10, this Section 11.7 and Section 12.
 
12.          Miscellaneous
 
12.1           Compliance with Laws.  At all times during the Term, each Party
shall comply with all Applicable Law in effect in the Authorized Territory that
is applicable to the Products or the conduct of business under this Agreement.

 
-11-

--------------------------------------------------------------------------------

 

12.2           Independent Contractor.  Neither Nephros nor Bellco, together in
each case with their respective employees or representatives, are under any
circumstances to be considered as employees, partners, joint venturers, agents
or representatives of the other by virtue of this Agreement, and neither shall
have the authority or power to bind the other or contract in the other’s name.
 
12.3           Notices. Any notice or other communication required or permitted
hereunder shall be in writing and shall be deemed given when so delivered in
person, by overnight courier, or by facsimile transmission (with receipt
confirmed by automatic transmission report), as follows:
 
If to Nephros:
Nephros, Inc.
 
41 Grand Ave
 
River Edge, NJ 07661
 
Attn: Mr. Paul Mieyal
 
Facsimile: +1.201.343.5207



If to Bellco:
Bellco S.r.l.
 
Via Camurana 1
 
41037 – Mirandola (MO)
 
Attn: Ing. Stefano Rimondi
 
Facsimile: +39.0535.29204



Either Party may by notice given in accordance with this Section 12.3 to the
other Party designate another address or person for receipt of notices
hereunder.
 
12.4           Binding Effect; No Assignment; No Third Party
Beneficiaries.  This Agreement shall be binding upon and inure to the benefit of
the Parties and their respective successors and permitted assigns.  Neither
Nephros nor Bellco may assign any of its rights or delegate any of its
liabilities or obligations hereunder without the prior written consent of the
other whether in connection with a Change in Control or otherwise.  Nothing in
this Agreement, express or implied, is intended to or shall confer upon any
Person other than Bellco and Nephros and their respective successors and
permitted assigns any right, benefit or remedy of any nature whatsoever under or
by reason of this Agreement, except for Affiliates entitled to indemnification
pursuant to Section 9.
 
12.5           No Implied Waivers; Rights Cumulative.  No failure on the part of
Nephros or Bellco to exercise and no delay in exercising any right, power,
remedy or privilege under this Agreement, or provided by statute or at law or in
equity or otherwise, including the right or power to terminate this Agreement,
shall impair, prejudice or constitute a waiver of any such right, power, remedy
or privilege or be construed as a waiver of any breach of this Agreement or as
an acquiescence therein, nor shall any single or partial exercise of any such
right, power, remedy or privilege preclude any other or further exercise thereof
or the exercise of any other right, power, remedy or privilege.
 
12.6           Severability.  If any provision of this Agreement is held invalid
or unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement shall remain in full force and effect.  Any provision of this
Agreement held invalid or unenforceable only in part or degree shall remain in
full force and effect to the extent not held invalid or unenforceable.  The
Parties further agree to replace such invalid or unenforceable provision of this
Agreement with a valid and enforceable provision that shall achieve, to the
extent possible, the economic, business and other purposes of such invalid or
unenforceable provision.
 
12.7           Force Majeure.  Neither Party shall be liable for delay in
delivery or nonperformance (except for any obligation for the payment of money),
in whole or in part, nor shall the other Party have the right to terminate this
Agreement except as otherwise specifically provided in this Section 12.7, where
delivery or performance has been affected by a condition beyond a Party’s
reasonable control, including fires, floods, embargoes, shortages, epidemics,
quarantines, war, acts of war (whether war be declared or not), terrorism,
insurrections, riots, civil commotion, strikes, lockouts or other labor
disturbances, acts of God or acts, omissions or delays in acting by any
governmental authority; provided that the Party affected by such a condition
shall, within ten (10) days of its occurrence, give notice to the other Party
stating the nature of the condition, its anticipated duration and any action
being taken to avoid or minimize its effect.  The suspension of performance
shall be of no greater scope and no longer duration than is reasonably required
and the nonperforming Party shall use its best efforts to remedy its inability
to perform; provided, however, that in the event the suspension of performance
continues for ninety (90) days after the date of the occurrence, and such
failure to perform would constitute a material breach of this Agreement in the
absence of such force majeure event, the nonaffected Party may terminate this
Agreement immediately by written notice to the other Party.

 
-12-

--------------------------------------------------------------------------------

 
 
12.8           Section Headings; Construction.  The headings of Sections in this
Agreement are provided for convenience only and shall not affect its
construction or interpretation.  All references to “Section” or “Sections” refer
to the corresponding Section or Sections of this Agreement.  All words used in
this Agreement shall be construed to be of such gender or number as the
circumstances require.  Unless otherwise expressly provided, the word
“including” does not limit the preceding words or terms and shall be deemed to
be following by the words “without limitation.”
 
12.9           Amendment; Waiver.  This Agreement may not be amended except by
an instrument signed by each of the Parties hereto.  Any Party hereto may: (a)
extend the time for the performance of any of the obligations or other acts of
another Party hereto; or (b) waive compliance with any of the agreements of
another Party or any conditions to its own obligations, in each case only to the
extent such obligations, agreements, or conditions are intended for its benefit;
provided, however, that any such extension or waiver shall be binding upon a
Party only if such extension or waiver is set forth in a writing executed by
such Party.
 
12.10         Rules of Construction.  The Parties hereto agree that they have
been represented by counsel during the negotiation and execution of this
Agreement and, therefore, waive the application of any law, regulation, holding
or ruling of construction providing that ambiguities in an agreement or other
document shall be construed against the Party drafting such agreement or
document.
 
12.11         Publication. Nephros and Bellco agree not to issue any press
relate or other public statement disclosing the existence of or relating to this
Agreement or the Ancillary Agreements without the express written consent of the
other Party; provided, however, that neither Party shall be prevented from
complying with any duty of disclosure it may have pursuant to Applicable Law,
including securities laws applicable to a public company, subject to notifying
the other Party in writing and giving such other Party reasonable time to
comment on the same prior to disclosure.
 
12.12         Expenses.  Except as expressly set forth herein, each Party hereto
shall bear all fees and expenses incurred by such Party in connection with,
relating to or arising out of the execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby,
including attorneys’, accountants’ and other professional fees and expenses.
 
12.13         Governing Law/Disputes.  This Agreement shall be construed and
governed in all respects, and the respective rights of the Parties determined,
according to the prevailing European Community Regulation (Italian Law), without
regard to its conflict of laws principles.  Any controversy or claim arising out
of or relating to this Agreement or the applicability of this Section 12.13 that
is not resolved amicably will be determined by binding arbitration under the
Rules of Arbitration of the International Chamber of Commerce. Such arbitration
shall be conducted by a sole arbitrator mutually selected by written agreement
of the Parties. In the event that the Parties are not able to mutually select
the sole arbitrator, the arbitration shall be conducted by a panel of three (3)
arbitrators, consisting of one neutral arbitrator to be selected by each of the
Parties and a third neutral arbitrator to be selected jointly by the two (2)
arbitrators selected by the Parties. Each arbitrator shall be an attorney
actively engaged in the practice of law for at least ten (10) years and shall
have experience with and knowledge of the medical device industry.  The place of
the arbitration will be New York, New York.  The language of the arbitration
shall be English.  Prior to commencement of hearings, each of the arbitrators
appointed must provide an oath of impartiality.  Judgment upon the award
rendered by the arbitrators may be entered by any court having jurisdiction
thereof.  The cost of any such arbitration shall be divided equally by Nephros
and Bellco, with each Party bearing its own attorneys’ fees and costs.
Notwithstanding anything to the contrary contained in this Agreement, either
Party shall have the right to bring an action or Claim for interim measures,
including specific performance or injunctive relief, in order to preserve its
rights or enforce the obligations of the other Party under this Agreement, in
any court of competent jurisdiction or having jurisdiction over any of the
Parties or their respective assets, without the need to first resort to the
dispute resolution procedures under Section 9.5 or to submit such matter to
arbitration under this Section 12.13.

 
-13-

--------------------------------------------------------------------------------

 
 
12.14         Entire Agreement.  This Agreement together with its Exhibits,
contains the entire agreement between the Parties with respect to the subject
matter hereof and supersede all prior agreements, written or oral, among the
Parties thereto.
 
12.15         Counterparts; Facsimile Signatures.  This Agreement may be
executed in multiple counterparts, all of which, when executed, shall be deemed
to be an original and all of which together shall constitute one and the same
document.  Signatures provided by facsimile transmission shall be deemed to be
original signatures.
 
IN WITNESS WHEREOF, the Parties have entered into this Agreement as of the
Effective Date.


NEPHROS, INC.
 
BELLCO S.R.L.
         
By: 
/s/ Paul Mieyal
 
By: 
/s/ Stefano Rimondi
 
Paul Mieyal, Ph.D.
   
Stefano Rimondi
 
Acting CEO
   
CEO Managing Director



27-6-2011

 
-14-

--------------------------------------------------------------------------------

 

EXHIBIT 1


AUTHORIZED TERRITORY


Exclusive:


 
·
Italy

 
·
France

 
·
Belgium

 
·
Spain

 
·
Canada



Non-Exclusive:


 
·
United Kingdom

 
·
Greece

 
·
Permitted expansion of Authorized Territory under Section 3.2.1


 
-15-

--------------------------------------------------------------------------------

 

EXHIBIT 2


LICENSED PATENTS


European Patent Office: EP 1347821, titled: "DUAL-STAGE FILTRATION
CARTRIDGE"  (The MD Patent in Europe granted on Feb 17, 2010.)


In addition, Bellco is expressly permitted to use the terms “MD”, “MD xx”,
“Mid-Dilution” and variations of the same for its marketing of the Product.

 
-16-

--------------------------------------------------------------------------------

 
